Citation Nr: 0916276	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for asbestosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to February 
1952. 

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2005 
rating decision of the VA Regional Office in St. Petersburg, 
Florida that denied an evaluation in excess of 10 percent for 
asbestosis.

The appellant was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The issue 
of entitlement to an increased rating for asbestosis was 
remanded by a decision of the Board dated in May 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Pulmonary function testing in August 2005 showed an FVC 
of 119.6 percent predicted and a DLCO (SB) of 78.7 percent 
predicted.

3.  Pulmonary function testing in February 2009 showed an FVC 
of 116.5 percent predicted and a DLCO (SB) of 78.4 percent 
predicted.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
asbestosis are not met. 38 U.S.C.A. §§ 1103, 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.96, 4.97, Diagnostic Code 6833 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with his 
service-connected asbestosis are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  He presented testimony on personal 
hearing in January 2007 to the effect that lung disability 
was becoming progressively worse.  He said that his breathing 
was more difficult and that he became exhausted just walking 
around, with a great deal of huffing and puffing as well as 
coughing.  The appellant stated that he had heaviness in his 
chest, but was not using any oral medication.  He related 
that he used Albuterol as needed but that oxygen had not been 
recommended.  The Veteran testified that he felt he needed to 
have a pillow to sleep and that he could not lie flat.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by way of correspondence 
sent to the Veteran in July 2005 that met the required notice 
elements.  The Board finds that VA has made the required 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim.  The whole of the 
evidence has been carefully considered, including the 
veteran's statements.  During the course of the appeal, the 
Veteran was afforded a personal hearing before the 
undersigned Veteran's Law Judge in January 2007.  Pursuant to 
such, the case was remanded for further development in May 
2007, and the appellant was afforded a VA examination 
February 2009.  Private clinical records have been received, 
and VA clinical data have been associated with the claims 
folder.  The appellant does not contend that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
Veteran in substantiating the claim, and that VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is 
ready to be considered on the merits. 

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

The veteran's service-connected asbestosis is rated in 
accordance with 38 C.F.R. § 4.97, Diagnostic Code 6833 under 
the General Rating Formula for Interstitial Lung Disease.  
These rating criteria provide that a 10 percent evaluation is 
warranted when forced vital capacity (FVC) is 75 to 80 
percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method DLCO (SB) is 66 
to 80 percent predicted.  A 30 percent rating is warranted 
where FVC is 65 to 74 percent, or DLCO (SB) is 56 to 65 
percent of the predicted value.  A 60 percent rating is 
warranted where FVC is 50 to 64 percent, or DLCO (SB) is 40 
to 50 percent of the predicted value, or the maximum exercise 
capacity is 15 to 20 milliliters per kilogram per minute 
(with cardiorespiratory limit).  A 100 percent rating is 
warranted where FVC is less than 50 percent of the predicted 
value, or the DLCO (SB) is less than 40 percent predicted, or 
maximum exercise capacity is less than 15 milliliters per 
kilogram per minute of oxygen consumption (with cardiac or 
respiratory limitation), there is evidence of cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension or a requirement for outpatient oxygen 
therapy. Id.

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006 and added 
provisions that clarify the use of pulmonary function tests 
in evaluating respiratory conditions.  A new paragraph (d) to 
38 C.F.R. § 4.96 entitled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions 
which are as follows:

1.  Pulmonary function tests are required to 
evaluate respiratory conditions except: i. When 
the results of a maximum exercise capacity test 
are of record and are 20 ml/kg/min or less.  If a 
maximum exercise capacity test is not of record, 
evaluation should be based on alternative 
criteria. ii. When pulmonary hypertension 
(documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy has been diagnosed. iii. 
When there have been one or more episodes of 
acute respiratory failure. iv. When outpatient 
oxygen therapy is required.

2.  If the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) test is not of record, evaluation should be 
based on alternative criteria as long as the 
examiner states why the DLCO (SB) test would not 
be useful or valid in a particular case.

3.  When the pulmonary function tests are not 
consistent with clinical findings, evaluation 
should be based on the pulmonary function tests 
unless the examiner states why they are not a 
valid indication of respiratory functional 
impairment in a particular case.

4.  Post-bronchodilator studies are required when 
pulmonary function tests are done for disability 
evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are 
normal or when the examiner determines that post-
bronchodilator studies should not be done and 
states why.

5.  When evaluating based on pulmonary function 
tests, post-bronchodilator results are to be used 
unless the post-bronchodilator results were 
poorer than the pre-bronchodilator results. In 
those cases, the pre-bronchodilator values should 
be used for rating purposes.

6.  When the results of different pulmonary 
function tests (FEV-1, FVC, etc.) are disparate 
(so that the level of evaluation would differ 
depending on which test result is used), the test 
result that the examiner states most accurately 
reflects the level of disability should be used 
for evaluation.

7.  If the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based 
on a decreased FEV-1/FVC ratio should not be 
assigned. 38 C.F.R. § 4.96 (2008).

Factual Background

The Veteran filed his most recent claim for an increased 
rating for asbestosis in June 2005 and was afforded a VA 
respiratory examination in August 2005.  He had complaints he 
felt were related to his asbestosis that included daily 
intermittent dyspnea on exertion, intermittent daily 
wheezing, fatigue, aching in chest, and intermittent 
nonproductive cough.  He related that he could not engage in 
sports or perform domestic chores including vacuuming, 
cleaning the house, painting, and repairing things.  The 
Veteran denied weight loss, weight gain or other symptoms.  
It was noted that he took no medication or oxygen and had not 
been placed on any antimicrobial therapy for his lungs in the 
past year.  It was reported that there was no history of cor 
pulmonale, pulmonary hypertension or right ventricular 
hypertrophy.  The Veteran was noted to be retired.

On physical examination, the respiration rate was 20 and 
nonlabored.  There were positive crackles/rales in both lung 
bases with no rhonchi or wheezing.  Lung resonance was to 
percussion.  The appellant had no decreased respiratory 
excursion and there was no use of accessory muscles of 
breathing.  There was no jugular vein distension of the neck 
and no ankle edema.  

Pulmonary function tests after bronchodilator showed a forced 
vital capacity (FVC) of 3.27 liters at 119.6 percent of 
predicted, a forced expiratory volume in one second (FEV1) of 
2.13 liters or 99.8 percent predicted, and an FEV1/FVC ratio 
of 65 percent of predicted.  DLCO-SB was 78.7 percent.  A 
diagnosis of service-connected asbestosis was rendered.

A VA outpatient clinic entry dated in June 2005 indicated 
that the Veteran was doing well.  He denied shortness of 
breath.  Examination disclosed that the lungs were clear to 
auscultation, without rales, rhonchi or wheezing.  There was 
no clubbing, cyanosis or edema of the extremities.  

Private clinical records dated in 2008 were received from A. 
Schlau, M.D., who followed the Veteran for several complaints 
and disorders.  It was recorded that his "asthma" was 
stable.

The appellant was most recently afforded a VA examination for 
compensation and pension purposes in January 2009 pursuant to 
Board remand.  It was reported that the claims folder was 
reviewed.  The Veteran reported having a nonproductive cough 
up to several times daily.  A history of hemoptysis and mild 
dyspnea on exertion was reported.  He denied any other 
significant symptoms.  It was noted that there was no 
evidence of cor pulmonale, pulmonary hypertension, or right 
ventricular hypertrophy.  The examiner opined that the 
effects of the appellant's symptoms on activities of daily 
living were from moderate to severe.  A diagnosis of 
asbestosis was rendered. 

Pulmonary function tests after bronchodilation were 
interpreted as showing an FVC of 3.58 liters at 116.5 percent 
of predicted, an FEV1 of 2.52 liters or 105.7 percent of 
predicted, and an FEV1/FVC ratio of 70 percent of predicted.  
DLCO-SB was 78.4 percent. 

Legal Analysis

The Board has carefully considered the Veteran's statement 
and testimony in the record.  His complaints of difficulty 
breathing, intermittent wheezing, cough, fatigue and 
restrictions in everyday activities have been duly noted.  It 
is found, however, that he does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for his service-connected asbestosis.

In this instance, evaluation of the service-connected 
asbestosis is based on standardized regulatory criteria that 
measure the degree of lung function obtained by pulmonary 
function tests after bronchodilation, as well as evidence of 
any chronic disease that may be related thereto.  Results of 
pulmonary testing obtained throughout the appeal period and 
delineated above do not reflect an FVC of 65 to 74 percent, 
or DLCO (SB) of 56 to 65 percent of the predicted value which 
is required for a 30 percent evaluation in this regard.  
Consequently, the Veteran is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 6833 for 
asbestosis.  While there were indications of some positive 
crackles/rales in both lung bases on VA examination in August 
2005, physical examination of the lungs on the whole has 
generally disclosed them to be clear to auscultation, without 
rales, rhonchi or wheezing.  His breathing has been noted to 
be nonlabored.  There is no evidence of cor pulmonale, 
pulmonary hypertension, or right ventricular hypertrophy.  It 
does not appear that he is on any regular medication for his 
lung symptoms and the use of oxygen has not been prescribed.  
Consequently, the Board points out that even if it were to 
attribute all of the Veteran's current respiratory symptoms 
to his service-connected disability, he would still not be 
entitled to a rating in excess of the current 10 percent 
evaluation as his symptoms have been noted to be essentially 
stable. See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  It is noted that during personal hearing in 
January 2007, the appellant's representative referred to an 
FEV-1/FVC of 66 percent predicted obtained in August 2005 as 
a factor for a 30 percent rating, the Board points out that 
that particular value does not apply when evaluating 
Diagnostic Code 6833 for interstitial lung disease diagnosed 
as asbestosis.

Moreover, the disability picture presented by the appellant's 
asbestosis is not shown to be exceptional or unusual in any 
way, and thus does not provide a basis for allowance of an 
extraschedular evaluation.  For example, it has not been 
shown that symptoms associated with asbestosis would markedly 
interfere with employment or result in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1) (2007). See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Under these circumstances, a rating in 
excess of 10 percent for asbestosis is not warranted, and a 
disability evaluation is denied.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for service-connected 
asbestosis.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

An increased rating for asbestosis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


